MEMORANDUM **
Jesus Garduno-Montoya appeals the conviction and 8-month sentence imposed following his guilty plea to importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Garduno-Montoya contends that the district court erred in denying his motion to dismiss the indictment because the statutory scheme under which he was charged, 21 U.S.C. §§ 952 and 960, is unconstitutional. This contention is foreclosed by our recent decision in United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002) (concluding that § 960 is not facially unconstitutional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.